PER CURIAM.
Appellant was convicted of conspiracy to traffic in methamphetamine containing 28 grams or more but less than 200 grams of pseudoephedrine and unlawful possession of a listed chemical (pseudoephedrine). The trial court sentenced him to concurrent seven-year prison terms.
This case was originally filed as an An-ders1 appeal. After initial review of the record, we ordered supplemental briefing on whether the trial court erred by admitting certain Williams2 rule evidence. Upon full review of the record and consideration of the parties’ supplemental briefs, we conclude no reversible error occurred at trial. We further find the sentences imposed, including costs, are lawful. Ac*386cordingly, we affirm Appellant’s convictions and sentences.
AFFIRMED.
MARSTILLER, SWANSON and OSTERHAUS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. Williams v. State, 110 So.2d 654 (Fla.1959)